Opinion of the Court
Per Curiam:
On his plea of guilty, the accused was convicted, among other offenses, of violating Article 123, Uniform Code of Military Justice, 10 USC § 923, by forging slips used by the Airman’s Club, Peshawar Air Station, West Pakistan, in connection with payments to winners playing slot machines in the club. The accused was secretary of the club.
The evidence indicates the forged writings were used for the same purposes and in the same way as the payout slips considered by this Court in United States v Whitson, 14 USCMA 324, 34 CMR 104. For the reasons set out in the opinion in that case, we hold that the slips here had apparent legal efficacy, and were proper subjects of a charge of forgery under Article 123 of the Uniform Code.
The decision of the board of review is affirmed.